Order filed January 13, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00891-CV
                                    ____________

                         CURTIS JOHNSON, Appellant

                                          V.

                8721 TOWN PARK COMMUNITIES, Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1054232

                                     ORDER

      The notice of appeal in this case was filed November 4, 2014. A partial
clerk’s record concerning indigency and the clerk’s record were filed November
19, 2014. The record reflects appellant filed an affidavit to proceed without
advance payment of costs on appeal. On November 12, 2014, the trial court signed
an order sustaining a contest to appellant’s claim of indigence. Appellant did not
file a motion challenging the trial court’s order. See Tex. R. App. P. 20.1(j)(2).
      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before January 28, 2015. See Tex. R. App.
P. 5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                        PER CURIAM